DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 19-40 are pending (claim set as filed on 11/21/2019).  

Priority
This application is a CON of PCT/GB 2018/051391 filed on 05/22/2018, which claims foreign priority to GB 1708176.1, filed 05/22/2017, GB 1714305.8, filed 09/06/2017, GB 1714309.0, filed 09/06/2017, GB 1714298.5, filed 09/06/2017, GB 1716493.0, filed 09/10/2017, and GB 1718551.3, filed 11/09/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for four of the six priority documents: certified copies have not been received for the two underlined GB applications, above. However, support for the claimed invention is found in GB 1708176.1, filed on 05/22/2017.  
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. GB 1714305.8 and GB 1716493.0 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/24/2020, 02/25/2020, 02/26/2020, and 07/20/2020 are acknowledged. The IDSs submitted on 02/25/2020 and 02/26/2020 are copies of the IDS submitted on 02/24/2020. Thus, only the 02/24/2020 and 07/20/2020 IDSs were signed and returned in this office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Suggestion
	The Examiner suggests removing “with respect to total weight of the pharmaceutical composition,” from claim 19 and then amending claim 33 to read:
Claim 33. The method of claim 19, wherein the pharmaceutical composition comprises at least 1 x 106 CFU of the bacteria strain / g of pharmaceutical composition.
The Examiner recommends amending claim 34 in a similar manner to claim 33.

Claim Rejections - 35 USC §112(a), Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-26, 29-36, and 38-40 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for:
A method of treating a central nervous system disorder in a subject in need thereof, comprising administering into the gut of the subject a pharmaceutical composition comprising: a bacteria strain of the species Blautia hydrogenotrophica, wherein the Blautia hydrogenotrophica bacteria strain comprises a polynucleotide sequence of a 16S rRNA gene that has at least 95% sequence identity to the polynucleotide sequence of SEQ ID NO: 1, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a Blocks Substitution Matrix (BLOSUM) of 62, and wherein the administering is effective to treat the central nervous system disorder in the subject
does not reasonably provide enablement for any other route of administration besides an intestinal gut site of action. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the 
	Breadth of the claims. The breadth of the claims includes all routes of administration, as stated above.  
	The nature of the invention. The invention is a method of treating central nervous system disorders by modifying the ratio of the different strains of bacteria in the gut by introducing quantities of Blautia hydrogenotrophica DSM 14294 into the gut.
	The state of the prior art. The art has many references that teach the gut biome has an impact on health in organs and body systems beyond the gut and that humans can have different biomes based on their diet and genetics. Therefore, it is known in the art that modifying or perturbing the equilibrium of an individual’s gut biome, by introducing quantities of a bacteria strain into the gut, can impact that individual’s health.
The level of one of ordinary skill. The ordinary artisan is capable of conducting scientific research with animals and/or humans as subjects who receive quantities of a bacteria strain into their gut. The ordinary artisan is capable of recording data from the test subjects related to a disease state or health issue being studied and drawing scientifically sound conclusions about the cause and effect of the bacteria strain and disease state / health issue. Examples may include microbiologists, biochemists, etc.
The level of predictability in the art. Without a scientific test, the skilled artisan cannot know if a specific bacteria strain will have a positive health impact on a subject’s health or on what disease state the bacteria will have an impact, if any. Thus, the predictability is poor, in general, in that a skilled artisan can make inferences about which bacteria to test, and for what 
The amount of direction provided by the inventor. The Applicant discloses the importance of gut microbiota and how “alternations in the gut microbiome that may play a pathophysiological role in human brain diseases” (p. 2, lines 1-2) and that the instant invention is directed to the need “for the potential effects of gut bacteria to be characterised so that new therapies using gut bacteria can be developed” (p. 2, lines 19-20). The direction provided by the Applicant is to alter the balance of microbes in the gut as a method of impacting health. Then the Applicant discloses the inventive method for impacting the balance of microbes in the gut is to introduce the claimed microbe into the gut orally. For example, prior to disclosing compositions, the Applicant discloses “the compositions of the invention may be administered as a food product, such as a nutritional supplement” (p. 12, lines 27-27). Then after disclosing compositions, the Applicant discloses “the composition may be administered orally and may be in the form of a tablet, capsule or powder” (p. 14, line 3). Furthermore, the examples provided by the Applicant disclose oral administration. It is noteworthy that the Applicant discloses other potential methods of administration, such as rectally, intra-nasally, buccal, sublingual, as a suppository, and via a tube to the gastrointestinal tract (p. 11: Modes of administration). It is noteworthy that all of these routes of administration can result in administering the claimed bacteria into the gut of the subject, though some of the routes pose a more difficult path to the gut than others. It is also noteworthy that the Applicant does not disclose other routes such as, just for example, topical, intra-urethral, or injection into muscles or the vasculature (IM, IV, SQ, et al.). 
The existence of working examples. The Applicant discloses a total to three studies with animals. One study was with mice where DSM 14294 is introduced into the gut via oral administration (gavage) – see example 1 on page 23 of the disclosure. The other two were with rats – see samples 2 and 3 on page 29. Example 2 tested the effects of chronic administration, orally, of DSM 14294 in healthy rats. Example three tested the efficacy of DSM 14294 to increase acetate and butyrate production in the gut when administered orally. The Applicant discloses a fourth study related to the stability of DSM 14294 in storage – see example 4 on page 31. The Applicant’s disclosure of 3 clinical studies that showed only one route of administration, oral, provides support for an oral route of administration, but not others.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. All routes of administration that don’t result in the bacteria having a path to the gut would have to be tested by a skilled artisan. And, the skilled artisan would have to experiment not only with a myriad of routes, but also how to cause those routes to open up a pathway to the gut where the bacteria is needed to modify the gut microbiota. There are potentially an endless number of methods to attempt to open up a path to the gut of, just for illustrative purposes, the route of intramuscular injection. The skilled artisan would be forced into undue experimentation to practice the claimed invention.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to practice the full scope of the claimed invention, there is a lack of guidance about routes of administration provided by the Applicant, and the need for the skilled artisan to construct and conduct large numbers of test variants would constitute undue experimentation.   

Claim 40 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement (Biological Deposit) requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ a specific strain of Blautia hydrogenotrophica S5a33 under accession number DSM 14294. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on page 5 of the specification, lines 10-19. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.



6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.
          
            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description. 

Claim Rejections - 35 USC §112(b), Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim Interpretation: Claims 33 and 34 include the following text related to weight: “… x 106 CFU/g of the bacteria strain.” If read literally, “…/g of the bacteria strain” would read “per gram of the bacteria strain” which means the weight is directed to the bacteria and NOT to the pharmaceutical composition. It appears the Applicant intended the weight to be directed to the pharmaceutical composition. Therefore, the Examiner is interpreting the claim to be “…x 106 CFU of the bacteria strain / g of pharmaceutical composition.”
Independent claim 19 includes the text “with respect to total weight of the pharmaceutical composition,” but there isn’t any subsequent text to indicate what that weight is or how something relates to that weight. Claim 19 would be definite if “with respect to total weight of the pharmaceutical composition” was removed entirely. For the purpose of compact patent prosecution, claim 19 is being interpreted this way. All dependent claims are rejected because of their dependency on claim 19 but note that claims 33 and 34 repeat the indefinite text, which would render claims 33 and 34 indefinite if they were written in independent form. 
In addition to the above, independent claims 19 and 38 contain the text “has at least 95% sequence identity to the polynucleotide sequence of SEQ ID NO: 1 as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a Blocks Substitution Matrix (BLOSUM) of 62.” 
rd ¶). Note that the 11.5% difference is independent of the alignment as indicated by Barton’s next two sentences where Barton teaches the algorithm can cause up to 14.6% difference in percent identity and the combination of alignment algorithm and method of calculating percent identity can cause differences up to 22%.  This means the algorithm used to align the sequences is independent of as well as incapable of calculating the percent identity.
Smith-Waterman algorithm is incapable of calculating the percent identity. Therefore, the claims are indefinite. For the purpose of compact patent prosecution, the claims are interpreted to NOT specify how to calculate percent identity, as is common in most patent applications. Thus, again for compact patent prosecution, the instant claims are interpreted as if the text “as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a Blocks Substitution Matrix (BLOSUM) of 62” was removed.
Claims 20-37 and 39-40 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-25 and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (WO 2016/203218 A1 – citation #332 in the IDS dated 2/25/2020) in view of Renaud (US 2003/0147858 – citation #059 in the IDS dated 2/25/2020) and Liu (Liu C. et al. Reclassification of Clostridium coccoides, Ruminococcus hansenii, Ruminococcus hydrogenotrophicus, Ruminococcus luti, Ruminococcus productus and Ruminococcus schinkii as Blautia coccoides gen. nov., comb. nov., Blautia hansenii comb. nov., Blautia hydrogenotrophica comb. nov., Blautia luti comb. nov, International Journal of Systematic and Evolutionary Microbiology. 2008 – citation #320 in the IDS dated 2/25/2020).
Grant’s general disclosure is related to treating and preventing inflammatory and autoimmune diseases using strains of microorganisms from the genus Blautia (p. 2, lines 1-5).

claims 19-21, Grant teaches a method of treating inflammatory and autoimmune diseases by administering bacterial strains of the Blautia genus (p.2, lines 1-12) including Blautia hydrogenotrophica (p.9, lines 30-31). Grant teaches a method of treating multiple sclerosis (p. 19, lines 10-21), reading on the limitations of treating an inflammatory central nervous system disorder.  Grant teaches B. hydrogenotrophica (p.9, lines 30-31) is a strain that is suitable to the invention.
Regarding claim 22, Grant is silent with respect to increasing IL-1RA levels.  However, Grant teaches “therapies for treating and preventing inflammatory and autoimmune diseases” (Grant p. 2, first sentence). IL-1RA is an inhibitor of the pro-inflammatory IL-1, as evidenced by the instant disclosure (p.10, last ¶). Increasing IL-1RA levels would be an inherent property of increasing the levels of Blautia hydrogenotrophica in the gut.
Regarding claims 23-25, Grant teaches treating a number of autoimmune, central nervous system diseases such as multiple sclerosis (p. 19, lines 10-21), uveitis (p. 20, lines 6-20), sarcoidosis (p.21, line 3), and sympathetic ophthalmia (p. 21, line 4).  Multiple sclerosis reads on a demyelinating disorder.
Regarding claims 27-28, Grant teaches oral and rectal routes of administration (p.25, lines 14-17).
Regarding claim 29, Grant teaches "hard gelatin capsules" (p. 26, line 21).
Regarding claim 30, Grant teaches "the composition of the invention may comprise a live, active bacterial culture" (p. 26, line 25).
Regarding claim 31, Grant teaches "the composition of the invention comprises lyophilised bacteria" (p. 26, line 23).
claim 32, Grant teaches the invention can further comprise an antioxidant (p. 30, lines 4-5).
Regarding claims 33-34, Grant teaches the composition contains 1 x 106 to about 1 x 1011 CFU/g of the composition (p. 27, lines 15-17).
Regarding claim 35, Grant teaches "the compositions of the invention may be formulated as a food product. For example, a food product may provide nutritional benefit in addition to the therapeutic effect of the invention" (p. 28, lines 14-15).
Regarding claim 36, Grant teaches "the composition contains the bacterial strain" (p. 27, lines 15) reading on a single bacteria strain.
Regarding claim 37, Grant teaches "The composition may be administered orally and may be in the form of a tablet, capsule or powder" (p. 27, lines 1-2) and that, in a preferred embodiment, “the composition of the invention is encapsulated to enable delivery of the bacterial strain to the intestine. Encapsulation protects the composition from degradation until delivery at the target location” (p. 26, lines 26-28).
However, though Grant did teach Blautia hydrogenotrophica, as indicated above, Grant does not teach the 16S rRNA of Blautia hydrogenotrophica has 95% (claim 19), 99% (claim 38), or 100% (claim 39) sequence identity to SEQ ID NO: 1. Grant also does not teach the Blautia hydrogenotrophica is the one deposited under accession number DSM 14294 (claim 40).  
Liu’s general disclosure is related to reclassifying a number of microorganisms including reclassifying Ruminococcus hydrogenotrophicus to Blautia hydrogenotrophica (p. 1896, title and abstract).
Renaud’s general disclosure is related to “hydrogenotrophic, acetogenic bacterial strains for preparing a com position for treating or preventing gastrointestinal   
Renaud teaches Ruminococcus hydrogenotrophicus was deposited under DSM 10507 and DSM 14294 (p. 5, ¶ [0071]).  Liu teaches Ruminococcus hydrogenotrophicus was reclassified to Blautia hydrogenotrophica (p. 1896, title and abstract). Therefore, DSM 10507 and DSM 14294 are the same strain and Ruminococcus hydrogenotrophicus and Blautia hydrogenotrophica are the same species. 
Renaud teaches R. hydrogenotrophicus was isolated (p.5 ¶ [0071]) and consumes 12 mM of H2 after 96 hours of culturing (p. 6 ¶ [0089]).  Renaud teaches R. hydrogenotrophicus was able to reduce the volume of gases in the colon of rats (p.8 ¶ [0114]).  Thus, Renaud teaches administration of R. hydrogenotrophicus to a subject has health benefits.  
A skilled artisan could substitute the specific strain DSM 14294 in the method of Grant. MPEP 2143(I)(B) states the rationale required to support a “simple substitution” rejection are:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
(1), Grant teaches a method of treating inflammatory and autoimmune diseases by administering bacterial strains of the Blautia genus (p.2, lines 1-12) including Blautia hydrogenotrophica (p.9, lines 30-31). Grant’s invention differed from the instant in invention only in that Grant did not specify the strain of Blautia hydrogenotrophica to be DSM 14294.
With respect to (2), the Applicant discloses that Blautia hydrogenotrophica DSM 14294 was deposited on May 10, 2001 (instant application p.5, lines 10-14).  Renaud also teaches Ruminococcus hydrogenotrophicus was deposited under DSM 10507 and DSM 14294 (p. 5, ¶ [0071]).  Therefore, the strain was already known in the art.
With respect to (3), the skilled artisan in Grant’s disclosure tested multiple bacteria such as Blautia stercoris (p. 34, example 2), Blautia wexlerae (p. 48, example 7), and MRX006 (830) (p. 52, example 8). Skilled artisans, then, are capable of testing multiple bacterial strains and can test Blautia hydrogenotrophica DSM 14294.
	With respect to (4), Grant teaches Blautia hydrogenotrophica (p.9, lines 30-31), but not the claimed strain. Thus, the substitution is within the same species.
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute Blautia hydrogenotrophica DSM 14294, taught by Renaud, for the non-specified Blautia hydrogenotrophica taught by Grant. Given the teachings of Grant, Renaud, and Liu, the skilled artisan would have had a reasonable expectation of success that using Blautia hydrogenotrophica DSM 14294 in the method of Grant would enable the skilled artisan to treat inflammatory and autoimmune diseases.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Renaud and Liu as applied to claims 19-25 and 27-40 above, and in further view of Hardy (Hardy T. et al. Atypical inflammatory demyelinating syndromes of the CNS. The Lancet Neurology. 2016).
The combined teachings of Grant, Renaud, and Liu are detailed above. 
Grant teaches “new therapies for treating and preventing inflammatory and autoimmune diseases” (p.2 first sentence).
However, the combined teaches of Grant, Renaud, and Liu do not teach wherein the multiple sclerosis is balo concentric sclerosis, diffuse myelinoclastic sclerosis, Marburg multiple sclerosis, Tumefactive multiple sclerosis, or solitary sclerosis.
Hardy’s general disclosure is related to atypical inflammatory demyelinating syndromes of the central nervous system and how they are related to and differ from typical multiple sclerosis (see title and abstract).
Hardy teaches “other atypical demyelinating syndromes include acute disseminated encephalomyelitis, tumefactive demyelination, Baló’s concentric sclerosis, Schilder’s disease (also known as Schilder’s diffuse myelinoclastic sclerosis), and Marburg’s multiple sclerosis” (p. 967, left side, last sentence of 1st ¶). Hardy also teaches “recognition of these syndromes is crucial because they differ from multiple sclerosis and other demyelinating and nondemyelinating conditions in their prognosis and treatment” (abstract). Furthermore, Hardy teaches the “treatment of atypical nd to last ¶). Thus, Hardy teaches treatment for the atypical syndromes differs from typical multiple sclerosis treatments (abstract) but are “broadly similar for all subtypes” (p. 978, left side, 2nd to last ¶).  
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to try (see MPEP 2143(I)(E)) to treat the subtypes taught by Hardy: tumefactive demyelination, Baló’s concentric sclerosis, diffuse myelinoclastic sclerosis, and Marburg’s multiple sclerosis (Hardy, p. 967, left side, last sentence of 1st ¶) using the method taught by Grant. The ordinary artisan would have been motivated to try because traditional / typical treatments for multiple sclerosis often do not work for the atypical syndromes (Hardy, abstract), Grant’s method is a new treatment for inflammatory diseases (Grant, p.2, first sentence), and given that Hardy teaches treatments for the atypical syndromes are broadly similar for all atypical syndrome subtypes (Hardy, p. 978, left side, 2nd to last ¶). In view of the teachings of Grant and Hardy, there would have been a reasonable expectation of success that treating tumefactive demyelination, Baló’s concentric sclerosis, myelinoclastic sclerosis, and Marburg’s multiple sclerosis with Grant’s method would allow the artisan to find new treatments for atypical syndromes related to multiple sclerosis.

Conclusion
No claims were allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653